33DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicants’ amendments to the claims filed on December 21, 2020 have been received and entered.  Claims 42, 46-48 have been amended, while claims 2, 4, 10, 14-16, 21-38 have been canceled. Claims 1, 3, 5-9, 11-13, 17-20, 39-44 and 45 are pending in this application. 

Maintained & New-Claim Rejections - 35 USC § 112-in modified form
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, 11-13, 17-20, 39-44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting phosphatase activity in a subject having heart failure comprising, directly administering into the lumen of coronary artery of said subject an effective amount of  adeno-associated  viral vector - comprising a constitutive active fragment of human PPI consisting of nucleic acid encoding polypeptide consisting of amino acid residue 1-65 of SEQ ID NO: 2, wherein the amino acid residue 35 of SEQ ID NO: 2 is aspartic acid, operably linked to a promoter, wherein said nucleic acid is expressed into the heart of said subject,
 does not reasonably provide enablement for using any other constitutive active fragments of phosphatase inhibitor -1, having an effect without expression of I-1 in target tissue at level sufficient to modulate cardiac contractility, or treating congestive heart failure as broadly claimed .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The aspects considered broad are the breadth of using any and all  AAV encoding nucleic acid encoding constitutively active fragment of human phosphatase inhibitor-1 protein sequence set forth in SEQ ID NO: 2 truncated at the C-terminus at amino acid 70, 67, 66, 65, or 61, or 54, comprising an aspartic acid at position 35 (T35D) that could be delivered to the subject for the treatment of heart failure, introducing the nucleic acid via any route to affect the transgene expression in heart. The nature of such invention is within the broad genera of gene therapy, and gene therapy is not generally enabling due to problems with, inter alia, targeting and expression of transgenes at therapeutically effective level by administering AAV encoding Active Inhibitor-1 via any route and method in the target tissue.  For purposes to be shown in the state of the prior art, the question of lack of enablement is discussed.
The specification broadly discloses that expression of a phosphatase inhibitor in heart cells could be used to treat cardiac disorders, e.g., heart failure by decreasing phosphatase activity thereby improving beta-adrenergic responsiveness (se page 2, lines 26-30).  Pages 5 and 6 provide brief description of the drawing and definition of the claimed embodiments. Pages 3-7 provide a detailed description of the invention, preferred embodiments for introducing the transgene into heart cells and definitions of terms. Page 7-9 discloses brief description of the drawing. Pages 10-39 provide detailed description and result obtained from the animal experiment. The invention is based in part that phosphatase activity is increased in heart failure and reducing phosphatase activity (e.g., phosphatase 1 activity) in cardiomyocytes can relieve one or more symptoms of associated with heart failure. While the specification teaches over expressing type 1 phosphatase inhibitor protein following adenoviral gene transfer, the specification does not teach the information required by the Artisan to reasonably predict that a nucleic acid sequence encoding any phosphatase inhibitor fragment can be expressed in the heart of a human via any route, a therapeutic effective levels for sustained period of time that would have beneficial effects in the treatment of heart failure. Applicants do not enable introducing via any route  a nucleic acid encoding constitutively active fragment of human phosphatase inhibitor-1 protein sequence set forth in SEQ ID NO: 2 truncated at the C-terminus at amino acid 70, 67, 66, 65, or 61, or 54, comprising an aspartic acid at position 35 (T35D) into the heart intended for treating the subject having heart failure that is associated with plurality of symptoms as broadly claimed. 
direct injection into the myocardium or perfusion of an isolated coronary segment results in “focal over expression of the transgene and is therefore unlikely to effectively modulate global cardiac function” (Hajjar et al Proc. Natl. Acad. Sci., USA, 95, 5251-5256, 1998 emphasis added). It is noted that Hajjar et al states, “[a]lthough effective cardiac gene transfer with reporter constructs is encouraging, ultimately the utility of this approach depends on the ability to achieve functionally meaningful expression of biologically relevant transgenes.” In the instant case, the claims are directed to administering vector comprising a nucleic acid encoding phosphatase inhibitor protein such that phosphatase inhibitor protein is expressed in one or more cardiac cell intended for the treatment of heart failure. It is emphasized that, Hajjar et al and other investigators have found extra cardiac transgene expression following in vivo injection of vector into the heart when using non-specific promoters were used (pp 5155, col. 2, and para. 3)”.  The specification and prior art provided guidance with respect to a direct percutaneous antegrade intracoronary gene transfer with concomitant coronary vein blockade as model of gene delivery to the heart tissue that resulted in homogenous expression of transgene. 
With regard to nucleic acid vectors for applications that include gene therapy, the prior art effectively addresses the limitations, drawbacks and unpredictability of said vectors. For example, Thomas et al. (Nature Rev.Genet. 4: 346-358; 2003) state: “The science of gene therapy has a turbulent history. Thomas et al state: “The ability to accurately predict vector-related side effects at a particular dose is confounded in human studies by the degree of variability between immune responses in different individuals”. …“T-cell responses can still be elicited against the expressed transgene product, particularly if the vectors transduce cells that are robust for antigen presentation, including dendritic cells. The route of vector administration might affect the degree to which dendritic cells are transduced; route of administration has a profound effect on the development of T-cell responses to transgenes that are expressed from AAV vectors. Pre-existing humoral immunity to the parental wild-type viruses is another obstacle that affects all classes of viral vector and circulating virus-neutralizing antibodies could preclude efficient transduction with the viral vector” (col. 2, page 353, last two paragraphs). In specifically addressing the problems associated with the route of administration of AAV vectors, intracoronary catheter delivery of an adenovirus encoding ß-galactosidase achieved transduction of ~30% of the myocytes in the distribution of the coronary artery. The highest CTL responses included intravenous administration of AAV (panel C, Fig. 2, p. 71). Although, the potential adverse effects of the viral vector or the cardiac-expressed proteins that they encode remain incompletely understood, in a recent report, McTiernan et al (Gene Therapy, 2007, 14, 1613-1622) reported “myocarditis, a cellular immune response following a cardiac delivery of AAV encoding foreign proteins in the heart of baboon (abstract).  In the instant case, specification exemplified a method that showed increased interstitial and perivascular fibrosis in banded WT hearts (see figure 5C), with moderate to severe multifocal and perivascular fibrosis in the wild-type mice and moderate to mild fibrosis in the active inhibitor-1 hearts obtained after banding transgenic mouse over expressing I-T35D. In the instant case, specification fails to address the issue of cellular immune response following a cardiac delivery via any route an AAV encoding phosphatase inhibitor protein  in the heart  particularly since art teaches gene transfer to the heart is influenced by other factors such as  (i) the use of crystalloid solution as opposed to whole blood, (ii) high coronary flow rate, (iii) exposure time, (iv) virus concentration, and (v) temperature (Donahue et al, Proc. Natl Acad Sci US A. 1997;94: 4664–4668).  It is noted that independent claim 1 requires introducing into heart cells of the subject by any means to transduce heart cells. Therefore, the therapeutic outcome of the gene transfer method described in rat  as exemplified in the specification that uses a specific method of direct delivery of high titer viral vector comprising  nucleic acid operably linked to a promoter sequence to transduce cardiac cells, would not be reasonably correlated to a method set forth in independent claim 1. It is not apparent as to how a skilled artisan could carry over these inventions in any subject having heart failure wherein the AAV comprising nucleic acid encoding phosphatase inhibitor protein is delivered via any route without undue experimentation. An artisan would have to  perform undue experimentation in order to practice the invention, as quantity of experimentation in this area is extremely large, as there are a significant number of parameters, which would have to be studied and tested to make and definitively show that one is in possession of the method in any subject comprising administering AAV  vector comprising nucleic acid encoding plurality of phosphatase inhibitor protein and active fragments thereof  in different high coronary flow rate and virus concentration to achieve desirable efficacy. This would require a significant degree of inventive effort, with each of the many intervening steps, upon effective reduction to practice without reasonable expectation of success in the different steps.
The claims are directed to a method of treating a subject having heart failure by introducing into the heart cells by a nucleic acid encoding phosphatase inhibitor protein. The guidance provided in the specification is limited to in vivo effects of decreased protein phosphatase 1 activity in a transgenic mouse model that expresses a constitutively active, truncated inhibitor-1 in a cardiomyocyte restricted manner. The results shows that in active inhibitor-1- expressing hearts, the maximal left ventricular pressure was increased and the -dP/dt and -dP/dt are significantly  augmented as compared to wild-type (see example 4 and figure 3). that heart failure is characterized largely by its complexity and presentation rather than by the instigating causes. It is noted that diverse triggers of heart failure is reported including hypertension, myocardial infarction, contractile filaments proteinopathies, viral myocardiopathies, and diabetes, lead to relatively consistent changes in heart cells. Commonly, the changes include decreased SERCA2a levels, hypophosphorylation of PLN, adrenergic activation, hyperphosphorylation of the cardiac ryanodine receptor RyR2, decreased and slowed [Ca2+]i transients, increased Na+/Ca2+ exchanger expression, decreased excitation-contraction coupling gain, unchanged ICa current density, decreased expression of repolarizing potassium currents, and prolonged action potentials (see Sobie et al J Clin Invest. 2003 Mar;111(6):801-3, page 803, col.1, para. 3.). Earlier, Hoshijima (Pharmacology & Therapeutics 105 (2005) 211- 228) describes the limitation in both surgical and non-surgical experimental animal models to investigate the pathogenesis of heart failure and therapy thereof (pp 223, right column, 2nd paragraph).  The transgenic animal model or aortic banding model disclosed in the specification cannot be predictive of treating heart failure in any subject that has multiple cardiac conditions by somatic gene therapy because disclosed model are performed in phosphatase inhibitor protein (type I PPI) over expressing transgenic mouse following coronary occlusion, which cannot be extrapolated to subject with heart failure and having other cardiac conditions (CHF) in humans. It is emphasized that Holschneider et al. (Int J Devl Neuroscience, 2000, 18: 615-618) discuss various factors that contribute to the resulting phenotype of transgenic mice, including compensatory system that may be activated to mask the resulting phenotype; these compensatory changes may be due to differential expression of another gene, which may be regulated by the downstream product of the gene. This is further supported in a number of studies that show genetic models of heart failure was not rescued by phospholamban deficiency as each genetic model carries a large number of secondary alterations, as compensatory responses to the insult by the genetic manipulation. It is noted that phospholamban ablation did not benefit cardiac function on sustained aortic constriction (see Pathak et al Circ Res. 2005;96:756-766). In fact recently, Champion et al concurs with this assertion by asserting “it is unlikely that resolution of one aspect of heart failure (ie, calcium cycling) is sufficient to prevent or erase the heart failure phenotype. It is possible that enhanced inhibitor-1 expression/activity results in multiple benefits by providing some resolution of calcium transients through its effect on phospholamban, but also by other downstream effects on signaling pathways associated with the heart failure” (see page 709, col.2, para. 1). In the instant case, specification does not provide any specific guidance to overcome the art recognized difficult in evaluating therapeutics for heart failure by delivering nucleic acid via any routes of administration that would result in global uniform sustained expression of PPI as broadly claimed at minimum effective level to elicit any pharmacological response in any subject having plurality of condition as embraced by the breadth of the claims. An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success.
cardiac-specific overexpression of PP1c caused HF in mice, whereas I-1 ablation caused impaired cardiac function without overt HF at baseline (emphasis added). In a follow-up study, a cardiac-specific expression of this active I-1 was associated with decreased PP1 activity, increased PLN phosphorylation at both Ser16 and Thr17 (but no change in RyR2 phosphorylation at Ser2808 or troponin I phosphorylation), and augmented cardiac contractility with enhanced β-adrenergic response. Chiang et al studies by El-Armouche and others showed that cardiac-specific I-1 transgenic mice developed cardiac hypertrophy and mild dysfunction, as well as a paradoxical or compensatory increase in PP1 abundance and activity. In addition, conditional expression of a truncated constitutively-active I-1 or I-1 Ser67Ala mutant increased contractile function in young mice but was associated with arrhythmias and cardiomyopathy after adrenergic stress and with aging. Although these opposite outcomes may be due to differences between the structures and functions of the different forms of I-1, they call into question whether increased PP1 activity is always detrimental (El-Armouche et al Cardiovasc Res. 2008; 80:396–406, Wittkopper  et al J Clin Invest. 2010; 120:617–626 ) (see page 3, last para. to page 4, para. 1-2). In view of foregoing, it is apparent that opposite outcomes may be expected due to differences between the structures and functions of the different forms of I-1. MPEP 2164.05(a) states “If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993)”.The guidance provided in  the specification is limited to direct delivery to the coronary lumen of a subject a specific constitutive active fragment of human PPI consisting of nucleic acid encoding polypeptide consisting of amino acid residue 1-65 of SEQ ID NO: 2, wherein the amino acid residue 35 of SEQ ID NO: 2 is aspartic acid. An artisan would have to perform undue experimentation by using other truncated constitutively-active I-1 fragment to make and use the 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. The specification and prior art do not teach a method of in vivo delivery of a gene such that it is expressed at therapeutic effective level for desired duration in the heart of any subject heart failure and /or having plurality of other chronic heart disorder. An artisan of skill would have required undue experimentation to develop/design a suitable vector and practice the method as claimed because the art of gene therapy, vector design and in vivo delivery and treatment of heart failure condition was unpredictable at the time of filing of this application as supported by the observations in the art record. 
Response to argument
Applicants disagree with the rejection arguing that Endo et al. “only teaches conservation of N-terminal region containing the threonine phosphorylated by PKA (see figure 1)”. This ignores that Endo teaches the N-terminal region of the first 58 residues (see Endo, page 5223, right column, first paragraph) is highly conserved. The claimed truncations either fall within this conserved region entirely or encompass it entirely and extend beyond by only a few residues, into a region that is also extremely highly conserved. For example, the instant application exemplifies a truncation at amino acid 65, a fragment the Examiner has indicated is enabled. Figure 1 of Endo indicates that the region between a.a. 65 and 70 is completely conserved. The full length protein is 170 amino acids in length. The claimed truncations all encompass the minimal active fragment determined in Endo as amino acid 9-54 (Endo, page 5226, left column, second paragraph, lines 1-5). Thus, that statement tells the skilled artisan more. When taken in light of the specification, the skilled artisan would understand from the specification that other truncations are permitted. The Examiner admits a certain fragment is enabled, and the skilled artisan would expect the other claimed fragments to also work. Applicant further assert that teachings of Chiang et al., in its discussion of Wittkopper et al., and El-Armouche et al. are irrelevant because they are looking at transgenic animal studies where different forms of I-1 are expressed to study signaling. The animals were transgenic mice made with various mutants. They were not being administered the claimed therapeutics. The information presented is for signaling and does NOT demonstrate a lack of enablement of the instant invention. Significantly Applicants have successfully demonstrated therapeutic functionality of the 1-1 protein fragment in various animal models of heart failure. Applicant argues that the guidance is provided in the instant application for example, additional methods of determining the activity of in vitro (e.g., see Example 2). The ability to rely on in vitro methods provided in the instant application as indicative of in vivo results is established (e.g., see Example 4). Such methods could readily be applied by the skilled practitioner to the truncated fragments recited in the claims. The Hajjar Declaration discusses the prior art with respect to a rejection of the claims as obvious over the cited prior art and do not take the teachings of the specification into consideration. This is because in an obviousness rejection, the prior art disclosures are relevant to what the skilled artisan would know in the absence of the application’s disclosure. In contrast, in an enablement rejection the disclosure of the instant application is entirely relevant as it augments the prior art in providing guidance on how to make and use the invention. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument to claimed truncations all encompass the minimal active fragment determined in Endo as amino acid 9-54 and therefore are fully enabled, it is noted that specification and the Hajjar’s declaration have exemplified the effect role of type I phosphatase by using I-1(T35D) construct entailed truncation of the 1-1 cDNA to encode for the first 65 amino acids and introduction of nucleotide changes to replace the PKA phosphorylation site (Thr35) with aspartic acid (D), resulting in a constitutively active inhibitor that is specific to heart (see example 2). Claims as recited embrace phosphatase inhibitor protein that is truncated at multiple position. It is emphasized the sequence identity does not enable an artisan to add, or delete any other region or portion of the transgene and still obtain similar biological activity as one disclosed in the instant application. Further, it was known in the art and as discussed before that sequence-based methods for function prediction are inadequate because of the multifunctional nature of proteins.  In the instant case, despite well characterization of phosphatase inhibitor protein 1 gene the specification fails to describe what is the minimum truncated sequence that fall within the genus that has truncated sequence and still show contemplated biological activity in reversing the symptoms of heart failure or inhibiting phosphatase activity(emphasis added). Thus, it is clear an artisan would have to perform undue experimentation to empirically test different combination of truncated sequence that could be expressed specifically in the heart cells failure was complex and the mechanisms behind the role of inhibitor 1-1 in the regulation of basal contractility in vivo were unclear. For example, in chronic heart failure, increased adrenergic signaling was initially beneficial because it helped maintain myocardial function at a level that can support the circulatory needs of the body. However, continuous activation of b- adrenergic signaling lead to desensitization of these receptor and the response would then become maladaptive” (see the Hajjar’s declaration filed on 6/10/2020). In the instant case, the specification fails provide any guidance with respect to minimum truncation of the 1-1 showing contemplated biological activity under in vitro or in vivo condition in a predictable animal model of heart failure. The guidance in the specification is limited to short-term expression of the active inhibitor-1 by adenoviral gene transfer in improving hemodynamic parameters in the setting of pre-existing heart failure, a rat model of pressure overload induced cardiomyopathy as somatic gene therapy. The claims are drawn to directly injecting any AAV encoding active inhibitor-1. In the instant case, neither specification nor prior art provided any guidance with respect to delivering AAV of different serotype encoding different truncations of active inhibitor-1 to treat a subject having heart failure. One of ordinary skill in the art would have to perform undue experimentation to make and use the invention by empirically testing different serotype of AAV comprising different truncation of I-1 in a predictable animal model, without reasonable expectation of success. This is particularly unpredictable as no reasonable correlation could be established for different AAVs and different truncated I-I as continuous activation of b- adrenergic signaling that could lead to desensitization of these receptor and thus the response would then become maladaptive. 
In response, to applicant’s argument that Chiang et al., Wittkopper et al., and El-Armouche et al. are irrelevant because they are looking at transgenic animal studies where different forms of I-1 are expressed to study signaling,  it is noted that the breadth of the claims embrace treating a subject having heart failure by directly administering to the subject a nucleic acid encoding a constitutively active fragment of human phosphatase inhibitor-1 protein sequence set forth in SEQ ID NO: 2 truncated at the C-terminus at amino acid 70, 67, 66, 65, or human type-1 phosphatases (PP1), It is relevant to note that dependent claims limit AAV vector is administered in an amount effective to improve the end-systolic pressure dimension relationship in the heart of the subject, heart failure is associated with a reduced B-adrenergic response in heart tissue of the subject. Claims further recites heart failure comprises ischemia, arrhythmia, myocardial infarction, abnormal heart contractility, abnormal Ca2+ metabolism or congestive heart failure. The method further limit the base claims, wherein the AAV vector is administered in an amount effective to increase cardiac contractility and reduce morphological deterioration associated with cardiac remodeling in the heart of the subject. Thus, it is clear from the foregoing that the breadth of the claim embrace treating subject having heart failure is associated with a reduced B-adrenergic response in heart tissue, ischemia, arrhythmia, myocardial infarction, abnormal heart contractility, or abnormal Ca2+ metabolism or congestive heart failure. 
It is relevant to note that applicant’s argument on relying on example 4 of instant specification to support for in vivo results is not somatic gene therapy directed to delivery of any vector to a subject having heart failure. The specification has exemplified methods showing role of PPI in a transgenic mouse over expressing I-T35D (example 4-6). Example 7 teaches a method to determine the effect of short-term expression of the active inhibitor-1 by adenoviral gene transfer in improving hemodynamic parameters in the setting of pre-existing heart failure, a rat model of pressure overload induced cardiomyopathy.  Prior to instant invention, art teaches that heart failure is characterized largely by its complexity and presentation rather than by the instigating causes. It is noted that diverse triggers of heart failure is reported including hypertension, myocardial infarction, contractile filaments proteinopathies, viral myocardiopathies, and diabetes, lead to relatively consistent changes in heart cells. Commonly, the changes include decreased SERCA2a levels, hypophosphorylation of PLN, adrenergic activation, hyperphosphorylation of the cardiac ryanodine receptor RyR2, decreased and slowed [Ca2+]i transients, increased Na+/Ca2+ exchanger expression, decreased excitation-contraction coupling gain, unchanged ICa current density, decreased expression of repolarizing potassium currents, and prolonged action potentials (see Sobie et al J Clin Invest. 2003 Mar;111(6):801-3, page 803, col.1, para. 3.).  Hoshijima (Pharmacology & Therapeutics 105 (2005) 211- 228) describes the limitation in both surgical and non-surgical experimental animal models to investigate the pathogenesis of heart failure and therapy thereof (pp 223, right column, 2nd n the specification cannot be predictive of treating heart failure in any subject that has multiple cardiac conditions by somatic gene therapy because disclosed model are performed in phosphatase inhibitor protein (type I PPI) over expressing transgenic mouse following coronary occlusion, which cannot be extrapolated to subject with heart failure and having other cardiac conditions (CHF)  and other conditions in humans. It is emphasized that art taches various factors that contribute to the resulting phenotype of transgenic mice, including compensatory system that may be activated to mask the resulting phenotype; these compensatory changes may be due to differential expression of another gene, which may be regulated by the downstream product of the gene. It is in this context, Chiang et al and El-Armouche that have been cited to show that cardiac-specific I-1 transgenic mice developed cardiac hypertrophy and mild dysfunction, as well as a paradoxical or compensatory increase in PP1 abundance and activity.  This is further supported in a number of studies that show genetic models of heart failure was not rescued by phospholamban deficiency as each genetic model carries a large number of secondary alterations, as compensatory responses to the insult by the genetic manipulation. It is noted that phospholamban ablation did not benefit cardiac function on sustained aortic constriction (see Pathak et al Circ Res. 2005;96:756-766). In fact recently, Champion et al concurs with this assertion by asserting “it is unlikely that resolution of one aspect of heart failure (ie, calcium cycling) is sufficient to prevent or erase the heart failure phenotype (see page 709, col.2, para. 1).  Hoshijima  concludes that “an acute coronary event with the sudden occlusion of relatively large coronary artery branch with otherwise normal vasculature is not the majority of cases found in human patient population” (see page 224, col. 1, para. 1). In view of foregoing, it is clear that the animal models disclosed in the specification cannot be predictive of treating heart failure in any subject that has multiple cardiac conditions because disclosed model are performed by coronary occlusion which cannot be extrapolated to subject with heart failure with other cardiac conditions as embraced by the breadth of the claims. The art of record and the Hajjar declaration clearly indicate that, in each instance, intensive investigation was required to develop experimental protocols for using plurality of different AAV vector  for treating subject having heart failure comprising ischemia, arrhythmia, myocardial infarction, abnormal heart contractility, abnormal Ca2+ metabolism or congestive heart failure, without reasonable expectation of success. An artisan would have to 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 11-13, 17-20, 39-42, 46-48 and 49 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Gupta et al (US Patent application no 20040214760, dated 10/28/2004, filed 1/15/2002), Carr et al (Mol Cell Biol. 2002; 22(12):4124-35, IDS),  Endo et al (Biochemistry, 1996, 35, 5220-5228,), Allen (US patent publication no 2002/0159978, dated10/31/2002 effective filing date 1/23/2002, art of record). Applicant’s argument prior art fail to provide any experimental evidence of transgene delivery to cardiac muscle in a complex model system for the treatment of heart disease/failure was found persuasive, therefore, previous rejection of claims 1, 3, 5, 11-13, 17-20, 39-42, 46-48 and 49 are hereby withdrawn.  .
Claims 1, 45 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al (US Patent application no 20040214760, dated 10/28/2004, filed 1/15/2002), Carr et al (Mol Cell Biol. 2002; 22(12):4124-35, IDS), Endo et al (Biochemistry, 1996, 35, 5220-5228, or see sequence search alignment Q13522), Allen (US patent publication no 2002/0159978, datedlO/31/2002 effective filing date 1/23/2002), and further in view of Xiao et al (Journal of Virology, 1999, 3994-4003). The rejection is withdrawn for the reasons discussed supra. 
Claims 1, 5, 11-13, 17-20, 39-48 and 49 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Windt et al (Proc. Natl Acad Sci., 2001, 98 (6) 3322-3327, art of record) as evidenced by Hajjar (PNAS, 1998, 5251-5256, art of record ), Carr et al (Mol Cell Biol. 2002; 22(12):4124-35), Endo et al (Biochemistry, 1996, 35, 5220-5228,) and Allen (US patent publication no 2002/0159978, dated10/31/2002 effective filing date 1/23/2002, art of record). The rejection is withdrawn for the reasons discussed above. 

Double Patenting
Claims 1, 3-9, 11-13, 17-20, 39-48 and 49 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9114148. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both are directed to introducing an effective amount of vector encoding phosphatase inhibitor protein. As such, the ‘148 claims represent a species of the instant broader claims. It is In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent no 9114148. Thus the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANOOP K SINGH/Primary Examiner, Art Unit 1632